                               IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF OREGON

TIMOTHY S.,1

                  Plaintiff,                                             Civ. No. 3:19-cv-01644-MK

         v.                                                              ORDER

COMMISSIONER, Social Security
Administration,

            Respondent.
_____________________________

MCSHANE, Judge:

         Magistrate Judge Mustafa T. Kasubhai filed a Findings and Recommendation (ECF No.

42), and the matter is now before this Court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72.

Although neither party filed objections, the Court reviews de novo. United States v. Bernhardt,

840 F.2d 1441, 1445 (9th Cir. 1988). The Court finds no error and concludes the report is correct.

Magistrate Judge Kasubhai’s Findings and Recommendation (ECF No. 42) is adopted. Plaintiff’s

application for EAJA fees (ECF No. 28) is GRANTED in part and DENIED in part. Plaintiff is

awarded fees in the amount of $10,270.38.




1
  In the interest of privacy, the Court uses only the first name and last name initial of non-government parties whose
identification could affect Plaintiff’s privacy.

1 –ORDER
IT IS SO ORDERED.

     DATED this 2nd day of July, 2021.



                                         _______/s/ Michael J. McShane ________
                                                 Michael McShane
                                             United States District Judge




2 –ORDER
